Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 04/06/2021, in response to the rejection of claims 1, 3-8 from the final office action, mailed on 01/06/2021, by amending claim 1, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “plug” across the claim list, and further the “a first plug disposed in a first opening of the lid”, “a second plug in the second opening”, “when the first plug is disposed in the first opening” and “when the second plug is disposed in the second opening” of Claim 1;
Applicants’ disclosure and claim do not define a specific structure of the plug.

Thus, when plural openings of a plate are configured to have different open/closed status, for instance, when a plate has one opening, the plate status can be interpreted as “one opening is open and the other openings are closed and the closed status are obtained by blocking the other openings via plugs”, see the illustration below.

    PNG
    media_image1.png
    445
    738
    media_image1.png
    Greyscale


 (2) In regards to the “wherein: a reactant gas from the reactant gas source is configured to flow from the ID volume to the OD volume when the first plug is disposed in the first opening, the first valve is open, the second valve is closed, and the second 
The limitation merely defines an operation of the claimed apparatus, which is a flow from ID to OD and a reverse flow from OD to ID by switching opening/closing the corresponding gas inlet and outlet, thus it is an intended use of the apparatus.
Consequently, when an apparatus of a prior art has the claimed structural components, such as gas sources, openings, plugs, and valves, the apparatus of the prior art is clearly capable of performing the operation, see the MPEP citations below. 

(3) In regards to the “mechanical controller” of Claim 5;
Because the claim does not define a specific structure of the mechanical controller, any part attached to or constituting an actuating structure which controls the movement of the plug can be clearly read into a mechanical controller, for instance, it can be a rod part of the actuating structure, a plate part of the actuating part, a finger part of the actuating part, or a control box having an electrical circuit.

(4) In regards to the “wherein the reactant gas source is configured to provide the reactant gas, wherein the reactant gas comprises at least one of methane, ethane, propane, cyclopentane, hydrogen, nitrogen, helium, argon, or an alkane” of Claim 6;
The “reactant” is a functional identification of the gas source, thus it does not add a patentable weight to the gas source. Naming a gas source as a reactant, precursor, or 

(5) In regards to the “annular porous structure” of Claim 7;
According to the applicants’ disclosure, the annular porous structure is a substrate to be processed in the applicants’ claimed apparatus. Because the substrate to be processed in the claimed apparatus is not a structural part making the claimed apparatus, a property regarding to the substrate does not add a patentable weight to determine the patentability of the claimed processing apparatus, see the MPEP citations below. Consequently, when an apparatus of a prior art uses a porous substrate, it is sufficient to meet the “annular porous structure”.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) The “a first plug disposed in a first opening of the lid, the first opening in fluid communication with the ID volume” of Claim 1 is not clear.

If the applicants intend the limitations “the first opening in fluid communication with the ID volume, the second opening of the lid in fluid communication with the OD volume” merely indicates a function that the openings are constructed to be fluid communication with each volume, it is respectfully requested to amend by repositioning the limitation “a first plug disposed in a first opening of the lid”, to a later position in the claim 1, such as:
wherein the graphite susceptor comprises a lid having a first opening and a second opening; 
the first opening in fluid communication with the ID volume,
the second opening of the lid in fluid communication with the OD volume;
a first gas inlet in fluid communication with the ID volume;
a second gas inlet in fluid communication with the OD volume;
a first valve disposed between the reactant gas source and the first gas inlet;
a second valve disposed between the reactant gas source and the second gas inlet;
a first plug to be disposed in the first opening of the lid;
a second plug to be disposed in the second opening of the lid;
a control arm configured to remove one of the first and second plugs from the corresponding opening and dispose the other plug in the corresponding opening,



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Claim 4 recites “wherein the control arm is configured to insert the first plug into the first opening and the second plug into the second opening”.
Claim 1 recites “a control arm configured to remove the first plug and dispose a second plug in the second opening”, “the control arm to remove the first plug from the first opening, command the control arm to dispose the second plug in the second opening”, “when the first plug is disposed in the first opening”, and “when the second plug is disposed in the second opening”, in other words, claim 1 sufficiently recites the “remove and dispose respective plugs in the respective openings by the control arm”, .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goujard et al. (US 20040071877, hereafter ‘877) in view of Sion et al. (US 6953605, hereafter ‘605).
Regarding to Claim 1, ‘877 teaches:
Chemical vapour infiltration method for densifying porous substrate (title, note the method is performed in an apparatus), and Annular substrates (20) are stacked in an enclosure (abstract, the claimed “An apparatus for densifying an annular porous structure”);
The substrate 120 is placed inside an enclosure 110 defined by a susceptor 114 (Fig. 20, [0140]), and the enclosure 10 is heated by means of a susceptor 14, e.g. made of graphite, which serves to define the enclosure 10 and which is inductively coupled with an induction coil 16 situated outside a casing 17 surrounding the susceptor ([0009], therefore, it is obvious the susceptor 114 of Fig. 20 is also surrounded by a casing 
The residual gas is extracted from the enclosure 10 through a passage formed in the top wall 10b of the enclosure, which passage is in communication with suction means such as a vacuum pump (not shown) ([0080], the claimed “a vacuum pump in fluid communication with the furnace”);
The gas admitted into the enclosure flows ([0079], note the gas is supplied from a gas source, thus ‘877 intrinsically teach a gas source, the claimed “a reactant gas source”);
The inside volume 124 and the volume 126 outside the substrate 120 and inside the enclosure 110 ([0144], see also abstract, the claimed “wherein the annular porous structure defines an inner diameter (ID) volume and an outer diameter volume (OD)”);
At its top end, the volume 124 is closed off by a cover 125 resting on the substrate 120 ([0143], the claimed “wherein the graphite susceptor comprises a lid”);
A plate 111 presenting a central passage ([0144], the claimed “a first gas inlet in fluid communication with the ID volume”);
The gas admitted into the enclosure flows from the volume 124 to the volume 126 ([0145], thus the claimed “wherein: a reactant gas from the reactant gas source is configured to flow from the ID volume to the OD volume”);
A similar result could be obtained by causing the gas to flow in the opposite direction, i.e. from the outer volume 26 towards the inside volume 24, the outer volume 26 being closed at its end opposite from the end where the gas is admitted, and the 

As discussed in above, the embodiment of Fig. 20 of ‘877 teaches a first gas inlet in fluid communication with the ID volume, which is the central passage of the plate 111, but it is silent about the claimed “a second gas inlet in fluid communication with the OD volume” of Claim 1.
However, the embodiment of Fig. 21 of ‘877 clearly shows the plate 111 has side openings 113 communicating with the OD volume, thus a reverse flow processing from OD to ID flow direction is performed, see the illustrations reproduced from Figs. 20-21 below.

    PNG
    media_image2.png
    237
    906
    media_image2.png
    Greyscale

Therefore, the plate 111 is considered to have plural inlets, and the inlet is respectively configured to have different open/closed status for the reverse flow operations.



    PNG
    media_image3.png
    144
    889
    media_image3.png
    Greyscale


Furthermore, as discussed in above, the embodiment of Fig. 20 of ‘877 teaches a lid, which is a cover 125 of Fig. 20, but it is silent about the claimed “a lid having a first opening and a second opening; a first plug disposed in the first opening of the lid, the first opening in fluid communication with the ID volume, the second opening of the lid in fluid communication with the OD volume” of Claim 1, see also the 112 rejection above for the interpretation. 
However, the embodiment of Fig. 21 of ‘877 teaches the volume 126 is closed by a cover 127 at its end opposite from that where the gas is admitted. The cover 127 rests on the substrate at the top of the stack. It is provided with a central opening 128 which communicates with the inside of the stack of substrates 120. The cover 127 extends as 

    PNG
    media_image4.png
    288
    842
    media_image4.png
    Greyscale


Further, as discussed in the modified plate 111 above, when the cover 127 is provided with side openings, the side openings would have been in fluid communication with the OD volume, thus they are capable of providing exit flow direction from ID volume to OD volume, see the reproduced illustration of the modified cover 127 below.

    PNG
    media_image5.png
    177
    781
    media_image5.png
    Greyscale


Still furthermore, as discussed in the claim interpretation above, the openings can be differently configured to be either open hole or closed holes by use of plugs, thus, the cover 127 having the central opening would have been obtained by blocking 

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the extended size cover 127, so to have additional side openings communicating with the OD volume of the substrate, as shown in the illustration above, further to have replaced the cover 125 with the modified cover 127, and then finally to have set forth different open/closed status for each cover opening, for the purpose of providing a structure capable of reverse flow operation, thus completely removing residual gas by the reverse flow and better feeding the substrate with the reactive gas.
Therefore, in the modified cover 127, the central opening is a first opening in fluid communication with the ID volume, and one of the side openings is a second opening in fluid communication with the OD volume.

Summarizing again, the above modifications having modified plate and cover would have applied to the apparatus of Fig. 20 of ‘877, in a way that is shown in the reproduced illustration below.
[Illustration of the modified apparatus of the embodiment of Fig. 20 of ‘877]

    PNG
    media_image6.png
    623
    807
    media_image6.png
    Greyscale


Though, the embodiment of Fig. 20 of ‘877 still does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a first valve disposed between the reactant gas source and the first gas inlet; a second valve disposed between the reactant gas source and the second gas inlet,
(1B) and a control arm configured to remove the first plug and dispose a second plug in the second opening,
(1C) and a controller in operable communication with the control arm, the controller configured to: determine a change in flow direction is desired; command the control arm to remove the first plug from the first opening, command the control arm to dispose the second plug in the second opening,
(1D) wherein: a reactant gas from the reactant gas source is configured to flow from the ID volume to the OD volume when the first plug is disposed in the first opening, the first valve is open, the second valve is closed, and the second opening is open, and the reactant gas from the reactant gas source is configured to flow from the OD volume to the ID volume when the second plug is disposed in the second opening, the second valve is open, the first valve is closed, and the first opening is open.

However, emphasized again, ‘877 clearly teaches A similar result could be obtained by causing the gas to flow in the opposite direction, i.e. from the outer volume 26 towards the inside volume 24, the outer volume 26 being closed at its end opposite from the end where the gas is admitted, and the inside volume 24 communicating with the outlet for removing residual gas from the enclosure ([0017]), and the gas admitted into the enclosure flows from the volume 124 to the volume 126 ([0145], which is a first flow direction operation from the ID volume to the OD volume), and in a variant, the gas phase can be channeled to the outer volume 126 and can flow from the outside towards the inside of the preform, with the residual gas being extracted from the inside volume 124 ([0149], see also [0153], which is a revers flow direction operation from the 

‘605 is analogous art in the field of densifying porous substrate (title). Fig. 7 of ‘605 clearly shows a plurality of gas channels receptively connected to inlets of the bottom support plate 40, and valves respectively disposed between the gas source and inlets, see the details of the configuration in the illustration reproduced from the Fig. 7 below.

    PNG
    media_image7.png
    486
    596
    media_image7.png
    Greyscale


Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the single gas channel below the plate 111 of the embodiment of Fig. 20 of ‘877, so to have multiple gas channels, thus each inlet of the modified plate 111 is respectively connected to the corresponding gas channel and the open/closed status of each inlet is controlled by the this reads into the limitation of 1A), for the purpose of providing a structure capable of reverse flow operation, thus completely removing residual gas by the reverse flow and better feeding the substrate with the reactive gas. See the illustration below for the final form of the modified apparatus of Fig. 20 having modified gas channels.
[Illustration of the final modified apparatus of the embodiment of Fig. 20 of ‘877]

    PNG
    media_image8.png
    784
    808
    media_image8.png
    Greyscale




Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plugs moved by an arm structure (this reads into the limitation of 1B), in the openings of the modified cover 127, for the purpose of configuring open/closed status in the corresponding opening, depending on a desired flow direction either from the ID volume to the OD volume or from the OD volume to the ID volume, as required by ‘877.

Lastly, as shown in the Illustration of the final form of the modified apparatus of Fig. 20 of ‘877 above, the apparatus has all the structural components, such as reactant gas source, ID and OD volumes, lid having plural openings and plural plugs, plural gas passages respectively having a valve connected to each inlet of the plate. Thus, the final modified apparatus of the embodiment of Fig. 20 of ‘877 is clearly capable of performing the claimed operation (this reads into the limitation of 1D), see the claim interpretation above.

In case the applicants argue that the limitation of 1D is not intended use,
Emphasized again, ‘877 clearly teaches both gas flow direction from the ID volume to the OD volume and also from the OD volume to the ID volume. 


Further, it also would have been obvious to a person of ordinary skill in the art to have closed the valve of the gas channel connected to the ID volume, to have opened the valves of the gas channels connected to the OD volume, and to have opened the cover opening connected to ID volume by removing the corresponding plug, and to have closed the cover opening connected to OD volume by inserting the corresponding plug, for the purpose of providing gas flow direction from the OD volume to the ID volume, as required by ‘877. These operations clearly read into the limitation of 1D.

Still furthermore,
The apparatus of ‘877 is a processing apparatus, thus all the operations of the processing apparatus is controlled by a controller. The controller can be a manual controller, such as user or operator, OR an automatic controller, such as a computer or processor. Consequently, the control arm configured to control movement of the plugs would have been controlled by the “controller”. Further, as discussed in the claim 1 rejection above, ‘877 clearly teaches a reverse flow processing can be performed in the 

Therefore, before the effective filling date of the claimed invention, in the final modified apparatus of the embodiment of Fig. 20 of ‘877, it would have been obvious to a person of ordinary skill in the art that the controller firstly determines flow direction, then controls the control arm to remove and dispose the respective plug on the modified cover, depending on the desired flow direction, for the purpose of performing the reverse flow, as taught by ‘877. This clearly read into the limitation of 1C.

Regarding to Claim 3,
‘877 teaches the enclosure 10 is heated by means of a susceptor 14, e.g. made of graphite, which serves to define the enclosure 10 and which is inductively coupled with an induction coil 16 situated outside a casing 17 surrounding the susceptor ([0009], therefore, it is obvious the susceptor 114 of Fig. 20 is also surrounded by a casing having an induction coil, the claimed “wherein the furnace is at least one of gas heated or induction heated”).

Regarding to Claims 4-5,
As discussed in the claim 1 rejection above, the modified apparatus of Fig. 20 of ‘877 has plural openings on the lid, and one of the openings is closed by inserting a plug or opened by removing the plug, for the purpose of performing reverse flow processing. When the plug is inserted or removed, an actuating structure like an arm 

Regarding to Claim 6,
‘877 teaches a gas containing one or more precursors of carbon, typically hydrocarbons such as methane and/or propane, is admitted into the enclosure 10 ([0010]), and A reactive gas was used that contained a mixture of methane and propane as carbon precursor ([0123], note the gas is clearly applicable to all the embodiments of ‘877, see also the claim interpretation above, the claimed “wherein the reactant gas source is configured to provide the reactant gas, wherein the reactant gas comprises at least one of methane, ethane, propane, cyclopentane, hydrogen, nitrogen, helium, argon, or an alkane”).

Regarding to Claim 7,
‘877 teaches load of annular preforms or substrates 20 of carbon fibers ([0006], note the substrate is clearly applicable to all the embodiments of ‘877, see also the 

Regarding to Claim 8,
As discussed in the claim 1 rejection above, at least two or more side openings in fluid communication with the OD volume are provided in the modified cover 127 and the open/closed status are controlled by plugs, thus one of the side openings was defined as the second opening, as a result, the other one would have defined as a third opening (the claimed “further comprising a third plug disposed in a third opening of the lid, the third opening in fluid communication with the OD volume”).

Response to Arguments
The remark filed on 04/06/2021 does not have applicants’ arguments.
If the applicants argue that the arguments are the same in the remark of the after final response, filed on 02/02/2021, the examiner maintains the same responses in the advisory action, mailed on 02/12/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718